Epes, J.,
concurring in part.
I concur in the view taken by the court that the judgment should be reversed and the verdict of the jury set aside on the ground that the damages awarded are excessive. But I do not concur in the opinion of the court that the new trial to be had should be limited to the question of damages.
There is material conflict in the evidence relating to the question of the liability of the defendant; and there is sufficient evidence to support a verdict either for or against the defendant. The court, in its opinion, has held that the size of the verdict in and of itself shows that the jury was actuated by prejudice in reaching its verdict; and has reversed the judgment of the court on this ground alone. In such a case I do not see how the court may safely say that the prejudice of the jury was limited in its expression to the question of damages alone, and think a new trial should be awarded on all issues. See what is said on this subject in Barnes v. Ashworth, 154 Va. 218, 153 S. E. 711 and cases therein cited.